               Case 1:20-cv-05674-MKV Document 11 Filed 10/29/20 Page 1 of 1
                                      Timothy J. Straub                                                       Dentons US LLP
                                      Managing Associate                                           1221 Avenue of the Americas
                                                                                                     New York, NY 10020-1089
                                      timothy.straub@dentons.com                                                 United States
                                      D   +1 212 768 6821
                                                                                    大成 Salans FMC SNR Denton McKenna Long
                                                                                                               dentons.com




                                                                                         USDC SDNY
                                                                                         DOCUMENT
    October 29, 2020                                                                     ELECTRONICALLY FILED
                                                                                         DOC #:
                                                                                         DATE FILED: 10/29/2020
    VIA ECF


    The Honorable Mary Kay Vyskocil
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, New York 10007




    Re:    Tatum-Rios v. From you Flowers, LLC: Case No. 1:20-cv-05674-MKV

    Dear Judge Vyskocil:

    We represent defendant From You Flowers, LLC (“Defendant”) in the above-referenced matter. Together
    with counsel for plaintiff, Lynnette Tatum-Rios, we jointly and respectfully move this Court to stay all case
    deadlines in this action for forty five (45) days, from November 2, 2020 to December 17, 2020.

    This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
    all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
    file a stipulation of voluntary dismissal.

                                                            Respectfully submitted,


                                                            /s/ Timothy J. Straub
                                                             Timothy J. Straub


    cc:     All counsel of record (by ECF)




This request is DENIED in part and GRANTED in part. The Court will grant an extension of time for
Defendant to answer until December 1, 2020. However, the Court will not stay the parties' obligation to
exchange initial disclosures pursuant to Rule 26(a)(1).


                                                      October 29, 2020
